 In the Matter of MlcmGANALKALICOMPANYandBRICKLAYERS,MASONS & PLASTERERS INTERNATIONAL UNION, LOCAL 35, A.Y ofL.Case No. R-3614.Decided April 13, 1942Jurisdiction:chemical manufacturing, industry.Practice and Procedure:petitiondismissedwhere no appropriate unit withinscope of petition ; unit composed of bricklayers found inappropriate sinceemployees are functioning successfully tinder an industrial unit.Mr. Milton F. Mallender,of Detroit, Mich., for the Company.Mr. Joseph Wilkinson,of Lincoln Park, Mich., for the A. F. of L.Mr. Ray Thomason,of Detroit, Mich., andMr. Louis Zygaj; ofWyandotte, Mich., for the C. I. O.'-Mr. Fred A. Dewey,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn December 4, 1941, Bricklayers, Masons & Plasterers Interna-tional Union, Local 35, A. F. of L., herein called the A. F. of L., filedwith the Regional Director for the Seventh Region (Detroit, Mich-igan) a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Michigan Alkali Com-pany,Wyandotte, Michigan, herein' called the Company, and J. B.Ford Company,' and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On February 20, 1942, theNational Labor Relations' Board, herein-called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3 of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.1petitioning union and without objection by any of the parties, the petition was amendedso as to eliminate J B. Ford Company as a patty to the proceedings.40 N. L. R. B , No. 82.480 MICHIGAN ALKALI COMPANY481On March 3, 1942, the Regional Director issued a notice of heating,copies of which were duly served upon the Company, the A. F. of L.,and District No. 50, United Mine Workers of America, Local 12270,C. I. 0., herein called the C. I. 0., a labor organization claiming torepresent employees directly affected by the investigation.Pursuantto notice a hearing was held at Detroit, Michigan, before Harry N.Casselman, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the A. F. of L., and the C. I. 0. appearedby their representatives and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Atthe hearing, the C. I. 0. moved to dismiss the petition on the groundthat the unit proposed therein is inappropriate for bargaining.TheTrial Examiner reserved ruling upon this motion for the Board.Forreasons which appear in Section III below, the (notion is granted.TheBoard has reviewed the rulings of the Trial Examiner made' at thehearing and finds that no prejudicial errors were committed.Therulings are' hereby affirmed.The A. F. of L. and the C. I. 0. filedbriefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACYr1.THE BUSINESS OF THE COMPANYThe Michigan Alkali Company is a Michigan corporation with itsprincipal plant located at Wyandotte, Michigan., It is engaged inthe manufacture, sale, and distribution of heavy chemicals.During1941, the Company purchased raw materials valued in excess of$1,000,000 of which over 50 percent was purchased and received frompoints outside the State of--Michigan.In the same year the Companysold finished products valued in excess of $1,000,000 of which over50percent were sold and delivered to customers outside the State ofMichigan.H. THE ORGANIZATIONS INVOLVEDBricklayers,Masons & Plasterers International Union, Local 35,A. F. of L., and District 50, United Mine Workers of America, Local12270, C. I. 0., are labor organizations admitting to, membershipemployees of the Company.III.THEAPPROPRIATE UNITThe A. F. of-L. contends the bricklayers employed at the Company'stwo plants constitute an appropriate bargaining unit.The C. I. 0.contends that the petition of the A. F. of L. should be dismissed on455771-42-vol. 40-31 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe ground that all hourly, piece-rate, and day-rate employees in theCompany's two plants engaged in production, maintenance, shippingand receiving, except foremen, assistant foremen, plant-protectionemployees, laboratory workers, and plant-clerical workers, constitutea single appropriate unit.The Company's operations are carried onin two plants located approximately 11/2 miles apart called the Northand the South plants.The total number of hourly workers in thetwo plants is approximately 2,156.Each planthas a masondepart-ment and there is a superintendentand foremanfor each of themason departments.The mason department is, in turn, a divisionof the maintenance department.There are approximately 130 em-ployees in the two mason departments, including bricklayers, brick-layers' helpers, concrete finishers, janitors, and common laborers.Although each of these employees -is assigned to a particular plantinterchange of employees between the two plants is frequent.The Company manufactures heavy chemicals and is chiefly depend-ent upon three raw materials namely, coal, salt, and limestone all ofwhich require processing.The work of the bricklayers involves thereconstruction of ash rotary stokers, relining of ash rotary^sidewallsand roof tops, reconstruction of boiler stokers, patching and reliningof coke ovens, rebricking of caustic pots, relining of cementand limerotary kilns, rebricking of ashpan furnaces, and the repair of fireboxesin the boilerhouse where steam is generated for the plant.All of thisapparatus is necessary and essential to the processing of the rawmaterialsused in producing the final product and the work of thebricklayers in connection with this apparatus is - necessary to thecontinuity of operations in the two plants.Although all bricklayers employed by the Companyover a longperiod of time have beenmembers ofthe A. F. of L., and the Companyhas paid bricklayers in its employ the unionwage scale,which wasdetermined by the A. F. of L. and the Greater Detroit ContractorsAssociation,2 the A. F. of L. has never negotiated or attempted tonegotiate a contractwith the Company.Neither have the bricklayerseverattemptedto bargainwith the Company as a unit.Afterthe passageof the National LaborRelationsAct, organiza-tionalactivities were carried on by the Independent Chemical Work-ers, an unaffiliated organization nowdefunct, and also by the C., I. 0.,On July 21,1941, the Company, the J. B. Ford Company, the C. 1.0.,and- the Independent Chemical Workers enteredinto an agreement,for a consent electionto be conducted by theRegionalDirector onz This is an association comprised of a major part of the contractors in the metropolitanarea of Detroit, including WyandotteThe Company is not a member of-the association. MICHIGAN ALKALI COMPANY483August 14, 1941.3The C. I. O. won the election, and on October 7,1941, the C. I. O. and the Company entered into a closed-shop agree-ment covering a unit comprised of all hourly, piece-rate, and day-rateemployees of the Company at its Wyandotte, Michigan, plants, en-gaged in production, maintenance, shipping and receiving, except fore-men, assistant foremen, plant-protection employees such as policemen,firemen and watchmen, full-time laboratory workers, and plant-clericalworkers.The bricklayers were a part of this unit and participatedin the benefits obtained for the employees by the contract.In addition to the bricklayers, all of whom are members of theA. F. of L., there are in the Company's employ, plasterers and cementfinishers who are eligible to membership in the same Local.Howeverthey are not members and the A. F." of L. Local does not desire thatthey be included in the unit which it seeks to represent.There arealso six bricklayers' helpers employed by the Company whose workisdirectly connected with that of the bricklayers.They are noteligible to membership in the A. F. of L. Local here involved and theA. F. of L. does not desire that they be included in the unit.At the present time the employees of the Company are functioningsuccessfully under an industrial unit.Under all of the circumstanceswe find that a unit restricted to the bricklayers employed by the Com-pany would not effectuate the policies of the Act and that such a unitis inappropriate for the purposes of collective bargaining.IV. THE QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionis not appropriate as stated in Section III, above, we find that noquestion has arisen concerning the representation of employees of theCompany in an appropriate bargaining unit.On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following:CONCLUSION OF LAWNo question concerning representation of employees of MichiganAlkali Company, Wyandotte, Michigan, has arisen in a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (c) of the National Labor Relations Act.3No notice was given to the A F of L but prior to the date set for the election arepresentative of the A. F. of L heard about the agreed consent election and on August7, 1941,prior to the election,filed-a petition on behalf of the A. F of L in which it.wasalleged that the six bricklayers constituted an appropi fate unitThis petition was laterwuthdiaNNn on Novembei 1, 1941 484DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesof Michigan Alkali Company, Wyandotte,Michigan,filed by brick-layers, Masons&Plasterers International'Union,Local 35, A. F. of L.,be, and it hereby is, dismissed.A